Citation Nr: 0801131	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-27 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to service connection for a neurogenic 
bladder condition, claimed as  secondary to a low back 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware. 

Procedural history

The veteran's December 2003 claim was denied in the Mary 2004 
rating decision.  The veteran filed a notice of disagreement 
(NOD) later in May 2004.  The RO provided the veteran with a 
statement of the case (SOC) via an October 21, 2005 letter.  
The RO received the veteran's substantive appeal [VA Form 9] 
on July 18, 2006.

In August 2007, the veteran and his representative presented 
evidence and testimony concerning the merits of his claims at 
a hearing at the RO which was chaired by the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

In October 2007, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
a timely substantive appeal may not have been filed, and the 
issues of entitlement to service connection for a low back 
injury and a neurogenic bladder condition due to a back 
injury may have to be dismissed.  
The veteran was provided 60 days to submit argument or 
evidence as to the timeliness of his appeal.  No response was 
received. 



FINDING OF FACT

The veteran was notified by VA on May 5, 2004 that 
entitlement to service connection for a low back injury and a 
neurogenic bladder condition were denied.  His notice of 
disagreement (NOD) was received by VA on May 13, 2004.  The 
RO issued a Statement of the Case (SOC) on October 21, 2005.  
The veteran filed a substantive appeal on July 18, 2006. 


CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to the issues 
of entitlement to service connection for a low back injury 
and a neurogenic bladder condition; thus, the Board has no 
jurisdiction to consider those issues, and they are 
dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

For reasons which will be explained below, the Board is 
dismissing the claims due to the veteran's failure to file a 
timely appeal.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
This law redefines the obligations of VA with respect to the 
duty to assist. The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

Due process considerations

As was alluded to in the Introduction, the Board identified a 
procedural defect as to the issues of entitlement to service 
connection for a low back injury and a neurogenic bladder 
condition, namely whether a timely substantive appeal was 
filed.  

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the Board must assess its jurisdiction prior to addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.

In this case, as discussed above, the Board contacted the 
veteran and his representative in October 2007 informing him 
of the possible inadequacy of his substantive appeal and 
soliciting his response.  The veteran and his representative 
did not respond.

In addition, general due process considerations have been 
complied with.  
See 38 C.F.R. § 3.103 (2007).   It is clear that the veteran 
was informed of the necessity of filing a timely substantive 
appeal.  See, in particular, the October 2005 SOC, page 1.  
The veteran was furnished with a VA Form 9, with accompanying 
instructions, by the RO in the October 2005 letter, as an 
enclosure to the SOC.  
Moreover, as noted above, the Board provided the veteran with 
pertinent law and regulations concerning timeliness of 
appeals, and provided him the opportunity to respond to its 
October 2007 letter.  

Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals, as well as its concerns about the 
inadequacy of his appeal.  Accordingly, the Board will 
proceed to a decision.  

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2007).

A decision as to the adequacy of a substantive appeal will be 
made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2007).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Appellate review is initiated by the filing of a NOD, and is 
completed by the filing of a substantive appeal after a SOC 
has been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2007).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information. 
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  Jurisdiction over an issue 
does not vest in the Board until an appeal to the Board has 
been properly perfected by the timely filing of an adequate 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

The NOD must be filed within one year from the date that the 
RO mails notice of the determination. The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  See 38 C.F.R. § 20.302(a). The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later. The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.   See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

To obtain review by a Veterans Service Center Manager or 
Decision Review Officer (DRO), the claimant must request such 
review not later than 60 days after the date VA mails notice 
of entitlement to such review. The 60-day time limit may not 
be extended. If the claimant fails to request DRO review not 
later than 60 days after the date VA mails the notice, VA 
will proceed with the traditional appellate process by 
issuing a SOC.  See 38 C.F.R. § 3.2600(b) (2007). 

Factual Background

As discussed in the Procedural History section of the 
Introduction above, the veteran was denied service connection 
for a low back injury and a neurogenic bladder condition in a 
May 2004 rating decision.  He was notified of that decision 
by correspondence from the VA dated May 5, 2004.  On May 13, 
2004, the RO received a NOD as to that decision.  On 
September 17, 2004, the veteran was furnished with a letter 
from VA advising him that his notice of disagreement had been 
received, and that he was to notify VA within 60 days from 
the date of that letter as to whether he wanted to have his 
case reviewed by the Decision Review Officer (DRO) or by the 
traditional appeal process.  He was specifically advised 
that, "[i]f we do not hear from you within 60 days, your 
case will be reviewed under the traditional claims process."  
The veteran did not respond to that letter.  

On October 21, 2005, the RO issued a SOC as to the veteran's 
claims for service connection for a low back injury and a 
neurogenic bladder condition.  The veteran was informed of 
his appeal rights in an accompanying letter, and as an 
enclosure to that letter he was provided with a VA Form 9, 
substantive appeal.  Nothing further was heard from the 
veteran until he submitted his VA Form 9 substantive appeal 
in July 2006.

The Board informed the veteran by letter dated October 17, 
2007, with a copy to his representative, of its intention to 
address the question of whether a substantive appeal was 
filed regarding his claims of entitlement to service 
connection for a low back injury and a neurogenic bladder 
condition.  The veteran was informed that he could submit 
argument pertinent to the question of the timeliness of his 
substantive appeal to the Board and that he could also 
present sworn hearing testimony if he so desired.  A copy of 
pertinent law and regulations accompanied the letter.  Sixty 
days were provided for his response.  The letter informed the 
veteran that if no response was received by the end of that 
period, it would be assumed that he had no argument to submit 
and did not want to request a hearing.  

Neither the veteran nor his representative submitted any 
additional evidence or argument within the 60 day period. 

Analysis 

As discussed above, the veteran was informed of the denial of 
his claims of entitlement to service connection for a low 
back injury and a neurogenic bladder condition in 
correspondence dated May 5, 2004.  A NOD was received on May 
13, 2004.  This is within the one year period provided in 38 
U.S.C.A. § 7105 and 
38 C.F.R. § 20.302.  A SOC was mailed to the veteran on 
October 21, 2005.  
The transmittal letter provided with the SOC stated as 
follows:

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.  

[Emphasis as in the original.] 

The veteran was provided with notice of the denial of his 
claims for service connection on May 5, 2004.  The SOC was 
not sent to him until October 2005, over one year after the 
initial notice from the RO that his claim had been denied.  
The veteran therefore had sixty days after the date of 
mailing of the SOC, October 21, 2005, to file a substantive 
appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 20.302.  A 
substantive appeal was not in fact received by the VA until 
July 18, 2006, many months after the end of the sixty day 
response period.  There is no indication that the veteran or 
his then representative ever requested an extension of the 
time period for filing a substantive appeal.  See 38 C.F.R. § 
3.109. 

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication, and the veteran and his representative 
have pointed to none. 

Thus, a substantive appeal was not timely filed.  

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  See 38 U.S.C.A. §§ 7105, 7108; see also 
Rowell v. Principi, 4 Vet. App. 9 (1993).  Because the 
veteran did not timely file a substantive appeal, the Board 
lacks jurisdiction to adjudicate the issues on the merits. 
See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.4, 20.200, 
20.201, 20.202, 20.302.

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  Pursuant to VAOPGCPREC 9-
99, the Board may dismiss any appeal which is not timely 
filed.  Based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal.

In conclusion, because the Board lacks jurisdiction to 
adjudicate the veteran's claim, his appeal as to this claim 
is dismissed.  See Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
[discussing the necessity of filing a substantive appeal 
which comports with governing regulations]. 

ORDER

The veteran's appeal as to the issues of entitlement to 
service connection for a low back injury and a neurogenic 
bladder condition are dismissed.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


